Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remark

This Office action has been issued in response to amendment filed on 02/25/2022.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given subsequent to a telephone interview with Brent R. Lindon on 03/29/2022.


AMENDMENTS TO THE CLAIMS

The following is the list of claims that were amended:

Claim 8. (Currently Amended) A document input content processing apparatus, comprising: 
at least one processor; and 
memory storing instructions that, when executed by the at least one processor, cause the at least one processor to implement: 
a receiving module configured to receive current input content in a document region on an online document page; 
a display module configured to display, in response to identifying that the current input content is a link address, a selection box on the online document page, the selection box comprising at least one non-link display mode, the at least one non-link display mode comprising a card link display mode, in which related content of a page linked by the link address is displayed in the document region in a form of a display card; 
an obtaining module configured to obtain a target display mode selected by a user from the at least one non-link display mode; 
a processing module configured to obtain, based on the target display mode, corresponding page content from a page corresponding to the link address, and display the corresponding page content in the document region; and 
a second determining module configured to determine whether a network protocol type corresponding to the link address is a predetermined network protocol type, the predetermined network protocol type being HTTPS; 
wherein the display module is further configured to display the selection box on the online document page when it is determined that the network protocol type corresponding to the link address is the predetermined network protocol type, and 
wherein the display module is further configured to perform no processing on the link address pasted to the online document page, and only display the link address, when it is determined that the network protocol type corresponding to the link address is not the predetermined network protocol type.
Allowance

Claims (1, 3-7), 8, (9, 11-15) and 16 are allowable.

Reason for Allowance

The cited arts of record, by Tsu et al. US Patent Application Publication US 20150254335 Al (hereinafter Tsu) in view of Luo. US Patent Application Publication US 20080201118 Al (hereinafter Luo) and further in view of Dougherty et al. US Patent Application Publication US 20020035619 Al (hereinafter Dougherty) and further in view of Sharif et al. US Patent Application Publication US 20030115167 A1 (hereinafter Sharif) teach processing document input content.
Claims (1, 3-7), 8, (9, 11-15) and 16 are allowable. Independent claims 1, 8, 9 and 16 are allowable because the cited arts of record, Tsu et al. US Patent Application Publication US 20150254335 Al (hereinafter Tsu) in view of Luo. US Patent Application Publication US 20080201118 Al (hereinafter Luo) and further in view of Dougherty et al. US Patent Application Publication US 20020035619 Al (hereinafter Dougherty) and further in view of Sharif et al. US Patent Application Publication US 20030115167 A1 (hereinafter Sharif) do not explicitly disclose, teach, or suggest the claimed limitations of:
obtaining a target display mode selected by a user from the at least one non-link display mode, the at least one non-link display mode comprising a card link display mode, in which related content of a page linked by the link address is displayed in the document region in a form of a display card; and 
obtaining, based on the target display mode, corresponding page content from a page corresponding to the link address, and displaying the corresponding page content in the document region; 
wherein the method comprises, prior to displaying the selection box on the online document page: 
determining whether a network protocol type corresponding to the link address is a predetermined network protocol type, the predetermined network protocol type being HTTPS, 
wherein displaying the selection box on the online document page is performed when it is determined that the network protocol type corresponding to the link address is the predetermined network protocol type; and 
wherein no processing will be performed on the link address pasted to the online document page, and only the link address is displayed, when it is determined that the network protocol type corresponding to the link address is not the predetermined network protocol type.
In combination with all other features in the claim).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144